ae Sli SSS BEALS ERE "1/ USS EEEEL LHL SEER LE,

x
i

 

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 1 of 25

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
Vv.

PATRICK E. MCCAUGHEY ITI,
(Counts 14, 24, 25, 34, 35,37, 45,52, 53)

TRISTAN CHANDLER STEVENS,
(Counts 14, 16, 21, 33, 34, 35, 36, 44, 52,
53)

DAVID LEE JUDD,
(Counts 16, 22, 33, 34, 35, 46, 52, 53)

CHRISTOPHER JOSEPH QUAGLIN,
(Counts 1, 2,3, 4, 11,20, 23, 26, 34, 35,
39, 47, 52, 53)

ROBERT MORSS,
(Counts 5, 6, 10, 20, 27, 34, 35, 41, 49, 52,
53)

GEOFFREY WILLIAM SILLS,
(Counts 7, 8, 13, 15, 18, 34, 35, 40, 48, 52,
53)

DAVID MEHAFFIE,
(Counts 12, 34, 35, 52, 53)

STEVEN CAPPUCCIO,
(Counts 28, 29, 30, 34, 35,42, 50,52, 53),
and

FEDERICO GUILLERMO KLEIN, also
known as “Freddie Klein,”

(Counts 9, 17, 19, 27, 31, 32,34, 35, 43, 51,
52, 53)

Defendants.

VIOLATIONS:

18 U.S.C. §§ 111(a)(1), 2

(Assaulting, Resisting, or Impeding
Certain Officers, Aiding and Abetting)
18 U.S.C. § 111(a)(1) and (b)
(Inflicting Bodily Injury on Certain
Officers)

18 U.S.C. §§ 2111,2

(Robbery)

18 U.S.C. § 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon)

18 U.S.C. §§ 1512(c)(2),2
(Obstruction of an Official Proceeding)
18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. § 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

18 U.S.C. § 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

40 U.S.C. § 5104(e)(2)(D), 2
(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(F), 2

(Act of Physical Violence in the Capitol
Grounds or Buildings)

 

 
ERE Es OT ICN “eRe RRR AP 7

 

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 2 of 25

FOURTH SUPERSEDING INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, at or around 1:08 p.m., within the District of Columbia,
CHRISTOPHER JOSEPH QUAGLIN did forcibly assault, resist, oppose, impede, intimidate,
and interfere with an officer and employee of the United States, and of any branch of the United
States Government (including any member of the uniformed services), and any person assisting
such an officer and employee, while such officer or employee was engaged in and on account of
the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO

On or about January 6, 2021, at or around 1:11 p.m. to 1:13 p.m., within the District of
Columbia, CHRISTOPHER JOSEPH QUAGLIN did forcibly assault, resist, oppose, impede,
intimidate, interfere and inflict bodily injury on, an officer and employee of the United States, and
of any branch of the United States Government (including any member of the uniformed services),
while such officer or employee was engaged in or on account of the performance of official duties,
that is, T.R., an officer from the United States Capitol Police Department, and where the acts in
violation of this section involve physical contact with the victim and the intent to commit another
felony.

(Inflicting Bodily Injury on Certain Officers, in violation of Title 18, United States
Code, Sections 1 11(a)(1) and (b))

 
 

PRAASS sags Ee he A

Fete rn ee Fe

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 3 of 25

COUNT THREE
On or about January 6, 2021, at or around 1:11 p.m. to 1:13 p.m., within the District of
Columbia, CHRISTOPHER JOSEPH QUAGLIN did forcibly assault, resist, oppose, impede,
intimidate, and interfere with an officer and employee of the United States, and of any branch of
the United States Government (including any member of the uniformed services), and any person
assisting such an officer and employee, while such officer or employee was engaged in and on
account of the performance of official duties, and where the acts in violation of this section involve

physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT FOUR
On or about January 6, 2021, at or around 1:14 to 1:15 p.m., within the special maritime
and territorial jurisdiction of the United States, CHRISTOPHER JOSEPH QUAGLIN did by
force and violence, and by intimidation, take and attempt to take from the person or presence of
another, that is, L.L., an officer from the Metropolitan Police Department, a thing of value, that is,
a fence.

(Robbery and Aiding and Abetting, in violation of Title 18, United States Code,
Section 2111 and 2)

COUNT FIVE
On or about January 6, 2021, at or around 2:09 p.m., within the special maritime and
territorial jurisdiction of the United States, ROBERT MORSS did by force and violence, and by
intimidation, take and attempt to take from the person or presence of another, that is, B.G., an

officer from the Metropolitan Police Department, a thing of value, that is, a baton.

(Robbery, in violation of Title 18, United States Code, Section 2111)

 

 
BE Perce:

 

 

is RR Sr,

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 4 of 25

COUNT SIX
On or about January 6, 2021, at or around 2:14 p.m., within the special maritime and
territorial jurisdiction of the United States, ROBERT MORSS did by force and violence, and by
intimidation, take and attempt to take from the person or presence of another, that is, J.C., an
officer from the Metropolitan Police Department, a thing of value, that is, a fence.

(Robbery and Aiding and Abetting, in violation of Title 18, United States Code,
Section 2111 and 2)

COUNT SEVEN

On or about January 6, 2021, at or around 2:25 p.m. to 2:32 p.m., within the District of
Columbia, GEOFFREY WILLIAM SILLS using a deadly or dangerous weapon, that is, a pole-
like object, did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer
and employee of the United States, and of any branch of the United States Government (including
any member of the uniformed services), and any person assisting such an officer and employee,
while such officer or employee was engaged in or on account of the performance of official duties,
and where the acts in violation of this section involve physical contact with the victim and the
intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT EIGHT
On or about January 6, 2021, at or around 2:32 p.m., within the District of Columbia,
GEOFFREY WILLIAM SILLS using a deadly or dangerous weapon, that is, a pole-like object,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee
of the United States, and of any branch of the United States Government (including any member

of the uniformed services), and any person assisting such an officer and employee, while such

 

 
 

RARER AARNE ARAN SNARE M

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 5 of 25

officer or employee was engaged in or onaccount of the performance of official duties, and where
the acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 1 1 1(a)(J) and (b))

COUNT NINE

On or about January 6, 2021, at or around 2:32 to 2:34 p.m., within the District of
Columbia, FEDERICO GUILLERMO KLEIN, also known as “Freddie Klein,” did forcibly
assault, resist, oppose, impede, intimidate, and interfere with an officer andemployeeof the United
States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, while such officer or
employee was engaged in or on account of the performance of official duties, that is L.H., an
officer from the Metropolitan Police Department, while such officer or employee was engaged in
and on account of the performance of official duties, and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

COUNT TEN
On or about January 6, 2021, at or around 2:33 p.m., within the District of Columbia,
ROBERT MORSS did forcibly assault, resist, oppose, impede, intimidate, and interfere with an
officer and employee of the United States, and of any branch of the United States Government
(including any member of the uniformed services), and any person assisting such an officer and
employee, while such officer or employee was engaged in and on account of the performance of

official duties, and where the acts in violation of this section involve physical contact with the

 
 

“RE A.

al

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 6 of 25

victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

COUNT ELEVEN

On or about January 6, 2021, at or around 2:34 p.m., within the District of Columbia,
CHRISTOPHER JOSEPH QUAGLIN did forcibly assault, resist, oppose, impede, intimidate,
and interfere with an officer and employee of the United States, and of any branch of the United
States Government (including any member of the uniformed services), and any person assisting
such an officer and employee, while such officer or employee was engaged in and on account of
the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

COUNT TWELVE

On or about January 6, 2021, between at or around 2:40 p.m. to 3:18 p.m., within the
District of Columbia, DAVID MEHAFFIE did forcibly assault, resist, oppose, impede,
intimidate, and interfere with an officer and employee of the United States, and of any branch of
the United States Government (including any member of the uniformed services), and any person
assisting such an officer and employee, while such officer or employee was engaged in and on
accountof the performance of official duties, and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

 
i ae

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 7 of 25

COUNT THIRTEEN
On or about January 6, 2021, at or around 2:42 to 2:43 p.m., within the special maritime
and territorial jurisdiction of the United States, GEOFFREY SILLS, did by force and violence,
and by intimidation, take and attempt to take from the person or presence of another, that is, C.W.,
an officer from the Metropolitan Police Department, a thing of value, that is, a baton.

(Robbery and Aiding and Abetting, in violation of Title 18, United States Code,
Section 2111 and 2)

COUNT FOURTEEN

On or about January 6, 2021, at or around 2:49 p.m. to 2:51 p.m., within the District of
Columbia, PATRICK E. MCCAUGHEY III and TRISTAN CHANDLER STEVENS did
forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, while such officer
or employee was engaged in and on account of the performance of official duties, and where the
acts in violation of this section involve physical contact with the victim and the intent to commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

COUNT FIFTEEN
On or about January 6, 2021, at or around 2:52 p.m. to 2:53 p.m., within the District of
Columbia, GEOFFREY WILLIAM SILLS using a deadly or dangerous weapon, thatis, a baton,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee
of the United States, and of any branch of the United States Government (including any member

of the uniformed services), and any person assisting such an officer and employee, while such

 
SUE ORR RR RINE He

“3 ERE SR hernia lesearanee coerce “Bhat

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 8 of 25

officer or employee was engaged in or on account of the performance of official duties, that is
V.B., an officer from the Metropolitan Police Department and where the acts in violation of this
section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 1 1 1(a)(1) and (b))

COUNT SIXTEEN

On or about January 6, 2021, at or around 2:56 p.m. to 2:58 p.m., within the District of
Columbia, TRISTAN CHANDLER STEVENS and DAVID LEE JUDD did forcibly assault,
resist, oppose, impede, intimidate, and interfere with an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), and any person assisting such an officer and employee, while such officer or employee
was engaged in and on accountof the performanceof official duties,and where the acts in violation
of this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

COUNT SEVENTEEN

On or about January 6, 2021, at or around 2:56 p.m. to 2:58 p.m., within the District of
Columbia, FEDERICO GUILLERMO KLEIN, also known as “Freddie Klein,” did forcibly
assault, resist, oppose, impede, intimidate, and interfere with an officer andemployeeof the United
States, and of any branch of the United States Government (including any member of the
uniformed services), that is, A.G., an officer from the United States Capitol] Police Department,
while such officer or employee was engaged in and on account of the performance of official
duties, and where the acts in violation of this section involve physical contact with the victim and

the intent to commit another felony.

 
 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 9 of 25

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, i in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

COUNT EIGHTEEN

On or about January 6, 2021, at or around 2:58 p.m. to 3:00 p.m., within the District of
Columbia, GEOFFREY WILLIAM SILLS using a deadly or dangerous weapon, thatis, a baton,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, while such
officer or employee was engaged in or on account of the performance of official duties, that is
C.W., an officer from the Metropolitan Police Department and where the acts in violation of this
section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 1 1 1(a)(1) and (b))

COUNT NINETEEN

On or about January 6, 2021, at or around 3:00 p.m., within the District of Columbia,
FEDERICO GUILLERMO KLEIN, also known as “Freddie Klein,” did forcibly assault,
resist, oppose, impede, intimidate, and interfere with an officer and employee of the United
States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, while such officer
or employee was engaged in or on account of the performance of official duties, that is C.W., an
officer from the Metropolitan Police Department and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)
 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 10 of 25

COUNT TWENTY
On or about January 6, 2021, at or around 3:02 p.m. to 3:05 p.m., within the special
maritime and territorial jurisdiction of the United States, ROBERT MORSS and
CHRISTOPHER JOSEPH QUAGLIN did by force and violence, and by intimidation, take and
attempt to take from the person or presence of another, that is, P.N., an officer from the
Metropolitan Police Department, a thing of value, that is, a shield.

(Robbery and Aiding and Abetting, in violation of Title 18, United States Code,
Section 2111 and 2)

COUNT TWENTY-ONE

On or about January 6, 2021, at or around 3:03 p.m. to 3:11 p.m., within the District of
Columbia, TRISTAN CHANDLER STEVENS using a deadly or dangerous weapon, that is, a
shield, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), that is, A.G., an officer from the United States Capitol Police
Department, while such officer or employee was engaged in or on account of the performance of
official duties and where the acts in violation of this section involve physical contact with the
victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections | 11(a)(1) and (b))

COUNT TWENTY-TWO

 

On or about January 6, 2021, at or around 3:06 p.m. to 3:07 p.m., within the District of
Columbia, DAVID LEE JUDD using a deadly or dangerous weapon, that is, a firecracker, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of

the United States, and of any branch of the United States Government (including any member of

10

 
 

pe

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 11 of 25

the uniformed services), and any person assisting such an officer and employee, while such officer
or employee was engaged in or on account of the performance of official duties and where the acts
in violation of this section involve physical contact with the victim and the intent to commit another
felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT TWENTY-THREE

On or about January 6, 2021, at or around 3:06 p.m., within the District of Columbia,
CHRISTOPHER JOSEPH QUAGLIN, using a deadly or dangerous weapon, that is, OC spray,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee, that is, O.F.,
an officer from the Metropolitan Police Department, while such officer or employee was engaged
in or on account of the performance of official duties and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 1 1 1(a)(1) and (b))

COUNT TWENTY-FOUR
On or about January 6, 2021, at or around 3:06 p.m. to 3:15 p.m., within the District of
Columbia, PATRICK E. MCCAUGHEY JI, using a deadly or dangerous weapon, that is, a
shield, did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), and any person assisting such an officer and employee, that

is, D.H., an officer from the Metropolitan Police Department, while such officer or employee was

1]

 
 

cs a

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 12 of 25

engaged in or on account of the performance of official duties and where the acts in violation of

this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT TWENTY-FIVE

On or about January 6, 2021, at or around 3:06 p.m. to 3:15 p.m., within the District of
Columbia, PATRICK E. MCCAUGHEY III, using a deadly or dangerous weapon, that is, a
shield, did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), and any person assisting such an officer and employee, that
is, H.F., an officer from the Metropolitan Police Department, while such officer or employee was
engaged in or on account of the performance of official duties and where the acts in violation of
this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT TWENTY-SIX

On or about January 6, 2021, at or around 3:07 p.m. to 3:12 p.m., within the District of
Columbia, CHRISTOPHER JOSEPH QUAGLIN, using a deadly or dangerous weapon, that is,
a shield, did forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), and any person assisting such an officer and employee, while
such officer or employee was engaged in or on account of the performance of official duties and
where the acts in violation of this section involve physical contact with the victim and the intent

to commit another felony.

12

 
 

 

THERA siissso0n mone BR

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 13 of 25

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT TWENTY-SEVEN

On or about January 6, 2021, at or around 3:07 p.m. to 3:14 p.m., within the District of
Columbia, ROBERT MORSS, and FEDERICO GUILLERMO KLEIN, also known as
“Freddie Klein,” did forcibly assault, resist, oppose, impede, intimidate, and interfere with an
officer and employee of the United States, and of any branch of the United States Government
(including any member of the uniformed services), and any person assisting such an officer and
employee, while such officer or employee was engaged in and on account of the performance of
official duties, and where the acts in violation of this section involve physical contact with the
victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

COUNT TWENTY-EIGHT
On or about January 6, 2021, at or around 3:08 p.m. to 3:10 p.m., within the District of
Columbia, STEVEN CAPPUCCIO, did forcibly assault, resist, oppose, impede, intimidate, and
interfere with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), and any person assisting such an
officer and employee, while such officer or employee was engaged in and on account of the
performance of official duties, and where the acts in violation of this section involve physical

contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

COUNT TWENTY-NINE

On or about January 6, 2021, at or around 3:11 p.m. to 3:13 p.m., within the District of

13

 
 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 14 of 25

Columbia, STEVEN CAPPUCCIO, using a deadly or dangerous weapon, that is, a baton, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, that is, D.H., an
officer from the Metropolitan Police Department, while such officer or employee was engaged in
or on account of the performance of official duties and where the acts in violation of this section
involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT THIRTY
On or about January 6, 2021, at or around 3:11 p.m. to 3:13 p.m., within the special
maritime and territorial jurisdiction of the United States, STEVEN CAPPUCCIO did by force
and violence, and by intimidation, take and attempt to take from the person or presence of another,
that is, D.H., an officer from the Metropolitan Police Department, a thing of value, that is, a baton.

(Robbery and Aiding and Abetting, in violation of Title 18, United States Code,
Section 2111 and 2)

COUNT THIRTY-ONE
On or about January 6, 2021, at or around 3:15 p.m. to 3:18 p.m., within the District of
Columbia, FEDERICO GUILLERMO KLEIN, also knownas “Freddie Klein,” using a deadly
or dangerous weapon, that is, a shield, did forcibly assault, resist, oppose, impede, intimidate, and
interfere with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), and any person assisting such an
officer and employee, thatis, H.F., an officer from the Metropolitan Police Department, while such

officer or employee was engaged in or on account of the performance of official duties and where

14

 
 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 15 of 25

the acts in violation of this section involve physical contact with the victim and the intentto commit
another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT THIRTY-TWO

On or about January 6, 2021, at or around 3:18 p.m. to 3:19 p.m., within the District of
Columbia, FEDERICO GUILLERMO KLEIN, also known as “Freddie Klein,” using a deadly
or dangerous weapon, that is, a shield, did forcibly assault, resist, oppose, impede, intimidate, and
interfere with an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, M.M., an officer from the
United States Capitol Police Department, while such officer or employee was engaged in or on
account of the performance of official duties and where the acts in violation of this section involve
physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 11 1(a)(1) and (b))

COUNT THIRTY-THREE

On or about January 6, 2021, at or around 4:15 p.m. to 4:19 p.m., within the District of
Columbia, TRISTAN CHANDLER STEVENS and DAVID LEE JUDD did forcibly assault,
resist, oppose, impede, intimidate, and interfere with an officer and employee of the United States,
and of any branch of the United States Government (including any member of the uniformed
services), and any person assisting such an officer and employee, while such officer or employee
was engaged in and on accountof the performance of official duties, and where the acts in violation
of this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

15

 
 

“re Se

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 16 of 25

COUNT THIRTY-FOUR

On or about January 6, 2021, within the District of Columbia and elsewhere, PATRICK
E. MCCAUGHEY III, TRISTAN CHANDLER STEVENS, DAVID LEE JUDD,
CHRISTOPHER JOSEPH QUAGLIN, ROBERT MORSS, GEOFFREY WILLIAM SILLS
DAVID MEHAFFIE, STEVEN CAPPUCCIO, and FEDERICO GUILLERMO KLEIN, also
known as “Freddie Klein,” attempted to, and did, corruptly obstruct, influence, and impede an
official proceeding, that is, a proceeding before Congress, specifically, Congress’s certification of
the Electoral College vote as set out in the Twelfth Amendment of the Constitution of the United
States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title

18, United States Code, Sections 1512(c)(2) and 2)

COUNT THIRTY-FIVE

On or about January 6, 2021, within the District of Columbia, PATRICK E.
MCCAUGHEY III, TRISTAN CHANDLER STEVENS, DAVID LEE JUDD,
CHRISTOPHER JOSEPH QUAGLIN, ROBERT MORSS, GEOFFREY WILLIAM SILLS
DAVID MEHAFFIE, STEVEN CAPPUCCIO, and FEDERICO GUILLERMO KLEIN, also
known as “Freddie Klein,” committed and attempted to commit an act to obstruct, impede, and -
interfere with a law enforcement officer, lawfully engaged in the lawful performance of his or her
official duties incident to and during the commission of a civil disorder, and the civil disorder
obstructed, delayed, and adversely affected the conduct and performance of a federally protected
function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

16

 
a ed

ie

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 17 of 25

COUNT THIRTY-SIX

On or about January 6, 2021, in the District of Columbia, TRISTAN CHANDLER
STEVENS did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions and, during
and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, a shield.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT THIRTY-SEVEN

On or about January 6, 2021, in the District of Columbia, PATRICK E. MCCAUGHEY
III did knowingly, and with intent to impede and disrupt the orderly conduct of Government
business and official functions, engage in disorderly and disruptive conduct in and within such
proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, when and so that such conduct did in fact impede and
disrupt the orderly conduct of Government business and official functions and, during and in

relation to the offense, did use and carry a deadly and dangerous weapon, that is, a shield.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))

17

 
SRT RY

 

“get sd RRR RE SRE segs RRR RRR RE

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 18 of 25

COUNT THIRTY-EIGHT

 

On or about January 6, 2021, in the District of Columbia, DAVID LEE JUDD did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a firecracker.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT THIRTY-NINE

On or about January 6, 2021, in the District of Columbia, CHRISTOPHER JOSEPH
QUAGLIN did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions and, during
and in relation to the offense, did use and carry a deadly and dangerous weapon, that is, OC spray
and a shield.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))

18

 
smn te

 

 

ee TERRRRTRIOR RERRRRRR AIRSET SRE IP ll

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 19 of 25

COUNT FORTY

On or about January 6, 2021, in the District of Columbia, GEOFFREY WILLIAM
SILLS did knowingly, and with intent to impede and disrupt the orderly conduct of Govemment
business and official functions, engage in disorderly and disruptive conduct in and within such
proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capito] and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, when and so that such conduct did in fact impede and
disrupt the orderly conduct of Government business and official functions and, during and in
relation to the offense, did use and carry a deadly and dangerous weapon, that is, a baton.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT FORTY-ONE

On or about January 6, 2021, in the District of Columbia, ROBERT MORSS did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a knife. ,

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))

19
ys RR

SRR. SRE ORE

 

RBBBEE Se

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 20 of 25

COUNT FORTY-TWO

On or about January 6, 2021, in the District of Columbia, STEVEN CAPPUCCIO did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions and, during and in relation to the
offense, did use and carry a deadly and dangerous weapon, that is, a baton.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section

1752(a)(2) and (b)(1)(A))

COUNT FORTY-THREE

On or about January 6, 2021, in the District of Columbia, FEDERICO GUILLERMO
KLEIN, also known as “Freddie Klein,” did knowingly, and with intent to impede and disrupt
the orderly conduct of Government business and official functions, engage in disorderly and
disruptive conduct in and within such proximity to, a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, when and
so that such conduct did in fact impede and disrupt the orderly conduct of Government business
and official functions and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a shield.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a
Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Section
1752(a)(2) and (b)(1)(A))

20
 

 

 

aE ARERR SRE

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 21 of 25

COUNT FORTY-FOUR

 

On or about January 6, 2021, in the District of Columbia, TRISTAN CHANDLER
STEVENS did knowingly engage in any act of physical violence against any person and property
in a restricted building and grounds, thatis, any posted, cordoned-off, and otherwise restricted area
within the United States Capito! and its grounds, where the Vice President and Vice President-
elect were temporarily visiting and, during and in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, a shield.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))
COUNT FORTY-FIVE

On or about January 6, 2021, in the District of Columbia, PATRICK E. MCCAUGHEY
III did knowingly engage in any act of physical violence against any person and property in a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visitingand, during and in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, a shield.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)C)A))
COUNT FORTY-SIX

On or about January 6, 2021, in the District of Columbia, DAVID LEE JUDD did
knowingly engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the

United States Capitol and its grounds, where the Vice President and Vice President-elect were

21
 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 22 of 25

temporarily visiting and, during and in relation to the offense, did use and carry a deadly and

dangerous weapon, that is, a firecracker.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))
COUNT FORTY-SEVEN

On or about January 6, 2021, in the District of Columbia, CHRISTOPHER JOSEPH
QUAGLIN did knowingly engage in any act of physical violence against any person and property
in a restricted building and grounds, thatis, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting and, during and in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, OC spray and a shield.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and
(b)(1)(A))

COUNT FORTY-EIGHT
On or about January 6, 2021, in the District of Columbia, GEOFFREY WILLIAM
SILLS did knowingly engage in any act of physical violence against any person and property in a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting and, duringand in relation to the offense, did use and carry a deadly
and dangerous weapon, that is, a baton.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))

22
 

 

 

_ eR EE EE RARER ¢NNRRRO OIA, POCOLGEIS ORES OE OS EER

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 23 of 25

COUNT FORTY-NINE
On or about January 6, 2021, in the District of Columbia, ROBERT MORSS did
knowingly engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a knife.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)(1)(A))
COUNT FIFTY

On or about January 6, 2021, in the District of Columbia, STEVEN CAPPUCCIO did
knowingly engage in any act of physical violence against any person and property in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting and, during and in relation to the offense, did use and carry a deadly and
dangerous weapon, that is, a baton.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1 752(a)(4) and
(b)(1)(A))
COUNT FIFTY-ONE
On or about January 6, 2021, in the District of Columbia, FEDERICO GUILLERMO
KLEIN, also known as “Freddie Klein,” did knowingly engage in any act of physical violence

against any person and property in arestricted building and grounds, that is, any posted, cordoned-

off, and otherwise restricted area within the United States Capito! and its grounds, where the Vice

23

 
Se

 

 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 24 of 25

President and Vice President-elect were temporarily visiting and, during and in relation to the

offense, did use and carry a deadly and dangerous weapon, that is, a shield.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(4) and

(b)C)(A))
COUNT FIFTY-TWO

On or about January 6, 2021, in the District of Columbia, PATRICK E. MCCAUGHEY
Ill, TRISTAN CHANDLER STEVENS, DAVID LEE JUDD, CHRISTOPHER JOSEPH
QUAGLIN, ROBERT MORSS, GEOFFREY WILLIAM SILLS, DAVID MEHAFFIE,
STEVEN CAPPUCCIO, and FEDERICO GUILLERMO KLEIN, also known as “Freddie
Klein,” willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of,a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D) and Title 18, United States Code, Section 2)

24
 

 

Case 1:21-cr-00040-TNM Document 102 Filed 08/04/21 Page 25 of 25

COUNT FIFTY-THREE
On or about January 6, 2021, in the District of Columbia, PATRICK E. MCCAUGHEY
IN, TRISTAN CHANDLER STEVENS, DAVID LEE JUDD, CHRISTOPHER JOSEPH
QUAGLIN, ROBERT MORSS, GEOFFREY WILLIAM SILLS, DAVID MEHAFFIE,
STEVEN CAPPUCCIO, and FEDERICO GUILLERMO KLEIN, also known as “Freddie
Klein,” willfully and knowingly engaged in an act of physical violence within the United States

Capito] Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F) and Title 18, United States Code, Section 2)

A TRUE BILL:

FOREPERSON.

Koning DPX /ph
Attorneyéf the Unitéd States in
and for the District of Columbia.

25
